DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-19 in the reply filed on 7/18/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 9, 15, 17-18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP 2000138120).
With respect to claims 1 and 2, Nakada teaches a multilayer coil component comprising (see figs. 1-11 and English abstract): 
a multilayer body 10 formed by stacking a plurality of insulating layers 3, the multilayer body including a coil 2a, 2b, 2c, 2d, etc built in the multilayer body; and 
a first outer electrode 11 and a second outer electrode 12 that are electrically connected to the coil, 
wherein 
the coil is formed by electrically connecting a plurality of coil conductors, the plurality of coil conductors being stacked together with the plurality of insulating layers, 
the multilayer body has a first end face (left of 10) and a second end face (right of 10) that are located opposite to each other in a length direction (x direction) of the multilayer body, a first major face (bottom) and a second major face (bottom) that are located opposite to each other in a height direction (y direction) orthogonal to the length direction, and a first lateral face (face of page) and a second lateral face (back of page) that are located opposite to each other in a width direction (z direction, into page) orthogonal to the length direction and to the height direction, 
the first outer electrode covers a part of the first end face, and extends from the first end face so as to cover a part of the first major face, 
the second outer electrode covers a part of the second end face, and extends from the second end face so as to cover a part of the first major face, 
the first major face is a mounting surface of the multilayer coil component, 
a stacking direction of the multilayer body, and an axial direction of the coil are parallel to the mounting surface, 
the multilayer coil component further includes a first connecting conductor 7 (left) and a second connecting conductor 7 (right) that are disposed inside the multilayer body, 
the first connecting conductor connects between a portion of the first outer electrode that covers the first end face, and one of the plurality of coil conductors that faces the portion of the first outer electrode, 
the second connecting conductor connects between a portion of the second outer electrode that covers the second end face, and one of the plurality of coil conductors that faces the portion of the second outer electrode.
Nakada inherently teaches the transmission coefficient for designing the high frequency characteristics at various frequency ranges of the device but fails to teach the claimed range for the transmission coefficient.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the transmission coefficient through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 3, Nakada teaches the first connecting conductor linearly connects between the portion of the first outer electrode that covers the first end face, and the one coil conductor that faces the portion of the first outer electrode, the second connecting conductor linearly connects between the portion of the second outer electrode that covers the second end face, and the one coil conductor that faces the portion of the second outer electrode, and each of the first connecting conductor and the second connecting conductor overlaps each coil conductor as viewed in plan view in the stacking direction, and is positioned closer to the mounting surface than is a center axis of the coil.  
With respect to claim 6, Nakada teaches as viewed in plan view in the stacking direction, the plurality of coil conductors overlap each other. 
 With respect to claim 7, Nakada teaches as viewed in plan view in the stacking direction, the coil has a substantially circular shape.  
With respect to claim 9, Nakada teaches the plurality of coil conductors constituting the coil comprise two or more coil conductors connected in parallel.  
With respect to claim 15, Nakada teaches the first connecting conductor linearly connects between the portion of the first outer electrode that covers the first end face, and the one coil conductor that faces the portion of the first outer electrode, the second connecting conductor linearly connects between the portion of the second outer electrode that covers the second end face, and the one coil conductor that faces the portion of the second outer electrode, and each of the first connecting conductor and the second connecting conductor overlaps each coil conductor as viewed in plan view in the stacking direction, and is positioned closer to the mounting surface than is a center axis of the coil.  
With respect to claim 18, Nakada teaches as viewed in plan view in the stacking direction, the plurality of coil conductors overlap each other.  
 	With respect to claim 19, Nakada teaches as viewed in plan view in the stacking direction, the coil has a substantially circular shape.  
Allowable Subject Matter
Claims 4, 5, 10, 11-14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814